Title: To George Washington from Moreau de St. Méry & Company, 15 December 1794
From: Moreau de St. Méry & Company
To: Washington, George


        
          Sir
          Philadelphia 15th Xber 1794.
        
        Deign receive with Goodness the advise of our new Establishment in a City where Lives the precious and dear father of the all united states. our most exciting encouragement would be that it could inspire your Excellency with Some Benevolence. We are with the utmost Respect sir of your Excellency The most obedient & very humble servants
        
          Moreau de st méry & Co.
        
      